Citation Nr: 1425810	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  08-13 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation in excess of 10 percent prior to May 30, 2012 and in excess of 40 percent since May 30, 2012 for mid-back strain.  

2.  Entitlement to a compensable disability evaluation for the residuals of a right pelvic stress fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2000 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2012, the Board remanded the issues on appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic, Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals a copy of the Veteran's representative's January 2014 Appellate Brief as well as VA treatment records.  The remainder of the documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The Board notes that the Veteran has alleged that he experiences bilateral knee pain and cervical spine pain as a result of an altered gait due to symptoms from his mid-back and right pelvis.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Board regrets that additional development is necessary before it can adjudicate the Veteran's claims.  

First, In May 2012, the Veteran's claim for mid-back strain was remanded for a VA examination to, among other things, determine whether there was distinct neurological disability associated with the Veteran's spine disability and that all associated symptomatology be described in detail.  A VA examination of the Veteran's mid-back was conducted in May 2012, and the VA examiner opined that he was unable to determine the etiology of the Veteran's right and left leg weakness and right leg decreased sensation without resorting to mere speculation.  No further rationale was provided.  The Board finds that such an opinion without appropriate rationale is inadequate to evaluate the Veteran's disabilities and does not comport with the remand directive set out by the Board.  

A remand by the Board confers on the appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where. . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance." Id.  In light of the deficiency detailed above, this matter must be remanded to ensure compliance with the Board's May 2012 remand.  

Additionally, the Board notes that the most recent VA examinations for the Veteran's mid-back strain and right pelvis disability were in May 2012, over two years ago.  The Board finds that remand is necessary to afford the Veteran contemporaneous examinations.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).


Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.  

2.  Ask the Veteran to identify any outstanding treatment records associated with his mid-back strain and right pelvis disability and obtain the necessary authorization to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

3.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine the current severity of his mid-back strain.  The examiner should identify and completely describe all current symptomatology, and all indicated tests, including x-rays, should be conducted.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the mid-back.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences additional functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  If yes, the examiner should assess the additional functional loss in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty, the examiner should so indicate.  Additionally, the examiner must comment on how this disability affects the Veteran's ability to work.  

The examiner should specifically indicate whether the Veteran's mid-back strain results in any neurologic impairment, to include radiculopathy, bowel impairment, or bladder impairment and, if so, the severity of such impairment.  The examiner should opine as to whether the Veteran's bilateral leg weakness and decreased sensation of the right leg are as likely as not (a 50 percent probability or greater) related to the Veteran's service-connected mid-back strain.  

The examiner should also indicate whether the Veteran's  mid-back strain results in incapacitating episodes that require bed rest prescribed by a physician and treatment by a physician and, if so, the frequency and duration of such.  

All opinions expressed should be supported by supporting rationale.  Lay statements provided by the Veteran regarding his symptomatology must be discussed and considered.  

4.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine the current nature and etiology of residuals of his right pelvic stress fracture.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner must review the claims file and indicate that such was accomplished.  The Veteran's lay statements regarding symptomatology should also be discussed and considered.  

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right pelvic stress fracture.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  Additionally, the examiner must comment on how this disability affects the Veteran's ability to work.    

All opinions expressed should be supported by supporting rationale.  

5.  Thereafter, readjudicate the claims on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



